Spencer, J.
We think this ruling was erroneous. The proceeding should have been maintained as an independent proceeding in the Third District Court, to compel Howard to account for the assets and effects of the insurance company. It does not lie in his mouth to dispute his accountability therefor. Good conscience precludes that one should be permitted to take and keep property given him in trust, upon the pretext that the court confiding it to him had no authority. His accountability rests upon principles too broad for such a technicality to cover. They are that he who has unduly received a thing is obliged to restore or account for it; honeste vivere, altenm, non laedere, suum cuique tribuere.
Eecent statutes have conferred on the Third Court concurrent jurisdiction with the other courts of Orleans. It is true we have decided that the Superior Court had not jurisdiction in such case as this, and if the Third court had no other jurisdiction than that conferred upon it as successor of the Superior Court, it would be equally without jurisdiction. But it has, through its enlarged jurisdiction, as ample power to force Howard to account as any other court. He is bound to account. The plaintiffs in rule have asked that he be compelled to account. The court should have ordered him to do so.

Judgment accordingly.